Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith (US 3,635,690) in view of Barth et al ‘734 (US 6,488,734), further in view of Ianotta et al (US 2017/0305807). Griffith discloses a method for treating soil to suppress the nitrification of ammonium nitrogen therein, wherein the active agent is pyrazole or a substituted pyrazole. (See col. 1, lines 6-33.)  Griffith discloses 3, 5-dimethylpyrazole and 1, 3-dimethylpyrazole as representative pyerazole compounds at col. 1, lines 33-49.) Griffith et al also disclose in the paragraph bridging columns 3 and 4 that the composition may be present in an organic solvent such as ethanol or diethyl ether. The differences between the method disclosed by Griffith et al, and that recited in applicant’s claims, are that Griffith et al do not disclose that the pyrazole compound should be 3, 4-dimethyl-1-H-pyrazole, that the amount of 3,4-dimethylpyrazolephosphate in the composition should be no more than 1 weight percent, and that the pyrazole compound should be present in a solvent such as propylene glycol or dimethyl sulfoxide. Barth et al ‘734 discloses 3, 4-dimethylpyrazole as a particularly preferred pyrazole compound for nitrification inhibitor properties at col. 4, lines 38-44. Ianotta et al disclose propylene glycol and .
The other references are made of record for disclosing various solvents for nitrification inhibitors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736